DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 29, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/29/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on September 29, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 4, 7-8, 10, 12-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (US 2014/0091853).
	Regarding claim 1, Okano discloses a switching apparatus (i.e. circuit of Figure 1) comprising: 
 	two or more switching devices (Fig. 1, switching elements 1a and 1b) that are connected in parallel with one another and each of which switches conduction to/from cutoff between a first terminal (Fig. 1, arm 111) and a second terminal (Fig. 1, element 27) in accordance with an input signal (Fig. 1, signal outputted to terminal 380 to a control terminal (Fig. 1, terminal 38); 
 	a current detector (Fig. 1, known current detecting means within switching elements 1a and 1b) (See paragraph [0047]) and a temperature detector (Fig. 1, temperature sensors 22 and 23) provided in at least one of the two or more switching devices (Fig. 1, switching elements 1a and 1b); and 
 	a controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) that is connected with the control terminal (Fig. 1, terminal 38), the current detector (Fig. 1, known current detecting means within switching elements 1a and 1b), and the temperature detector (Fig. 1, temperature sensors 22 and 23), that switches on/off of the switching device (Fig. 1, switching elements 1a and 1b), that determines an overcurrent in the switching device (Fig. 1, switching elements 1a and 1b) in which the current detector is provided (See paragraphs [0023] and [0047]), based on an output of the current detector (Fig. 1, known current detecting means within switching elements 1a and 1b), that determines overheating and a temperature-rising failure (i.e. abnormalities) (See paragraphs [0041] and [0047]) in the switching device (Fig. 1, switching elements 1a and 1b) in which the temperature detector (Fig. 1, temperature sensors 22 and 23) is provided, based on an output of the temperature detector (Fig. 1, temperature sensors 22 and 23), and that controls the two or more switching devices (Fig. 1, switching elements 1a and 1b), based on a result of a determination on the overcurrent and respective results on the overheating and the temperature-rising failure (See paragraphs [0023] and [0047]).
 	Regarding claim 2, Okano further discloses wherein the temperature detectors (Fig. 1, temperature sensors 22 and 23) are provided in two or more switching devices (Fig. 1, switching elements 1a and 1b) including at least the switching device in which the current detector (Fig. 1, known current detecting means within switching elements 1a and 1b) is provided, among the two or more switching devices (Fig. 1, switching elements 1a and 1b), and 49/53 
 	wherein the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) determines a temperature-rising failure in the switching device by comparing respective outputs of the two or more temperature detectors (Fig. 1, temperature sensors 22 and 23) (See paragraphs [0023] and [0047]).
 	Regarding claim 4, Okano further discloses wherein the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) determines a temperature-rising failure in the switching device (Fig. 1, switching elements 1a and 1b), based on an output of the temperature detector (Fig. 1, temperature sensors 22 and 23) at a time of starting (i.e. when the temperature signal outputted from temperature sensors 22 and 23 isn’t higher than a preset temperature) and an output of the temperature detector (Fig. 1, temperature sensors 22 and 23) at a time after starting (i.e. when the temperature signal outputted from temperature sensors 22 and 23 is higher than a preset temperature) (See paragraph [0041]).
 	Regarding claim 7, Okano further discloses wherein the number of the temperature detectors (Fig. 1, temperature sensors 22 and 23) provided is three or more (See Figure 2), and 
 	wherein the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) determines a temperature-rising failure in the switching device (Fig. 2, elements 1b-6b) by comparing respective outputs of the three or more temperature detectors (See paragraphs [0047]).
 	Regarding claim 8, Okano further discloses wherein the temperature detector (Fig. 1, temperature sensors 22 and 23) is provided in each of the switching devices (Fig. 1, switching elements 1a and 1b).
 	Regarding claim 10, Okano further discloses wherein when determining a temperature-rising failure in the switching device (Fig. 1, switching elements 1a and 1b), the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) turns off the two or more switching devices (Fig. 1, switching elements 1a and 1b) (See paragraphs [0037], [0040], and [0041]).
 	Regarding claim 12, Okano further discloses an electric-power converter (i.e. circuit of Figure 2) having an upper arm (Fig. 2, circuit of switching circuits 71, 73, and 75) and a lower arm (Fig. 2, circuit of switching circuits 71, 73, and 75) that are connected in series with each other and that supply a positive-polarity current and a negative-polarity current, respectively, wherein the switching apparatus (i.e. circuit of Figure 1) is utilized in each of the upper arm (Fig. 2, circuit of switching circuits 71, 73, and 75) and the lower arm (Fig. 2, circuit of switching circuits 71, 73, and 75) (See paragraph [0029]).
 	Regarding claim 13, Okano further discloses wherein the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) detects a current in the switching device during a conduction period (i.e. time when current is being detected) thereof (See paragraph [0047]). 
 	Regarding claim 18, Okano further discloses wherein the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) determines a temperature-rising failure in the switching device (Fig. 2, elements 1b-6b) by comparing respective outputs of the three or more temperature detectors (See paragraphs [0047]).
 	Regarding claim 19, Okano further discloses wherein when determining a temperature-rising failure (i.e. abnormalities) (See paragraphs [0041] and [0047]) in the switching device (Fig. 2, elements 1b-6b), the controller (Fig. 1, circuit of control device 40 and gate driving circuit 35) stops electric-power conversion (See paragraph [0040]).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2014/0091853) in view of Kakimoto (US 2017/0358512).
 	Regarding claim 5, Okano discloses current detectors (Fig. 1, known current detecting means within switching elements 1a and 1b) and switching devices (Fig. 1, switching elements 1a and 1b). 
 	Okano fails to disclose wherein the number of the current detectors is smaller than the number of the switching devices.
 	However, Kakimoto discloses where a number of the current detectors (Fig. 1, current detection unit 16) is smaller than a number of the switching devices (Fig. 1, switching devices 14 and 12).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Okano, by including a number of current detectors, as taught by Kakimoto, in order to reduce size and for various design purposes. 
 	Regarding claim 6, Okano discloses a current detector (Fig. 1, known current detecting means within switching elements 1a and 1b). 
 	Okano fails to disclose wherein the single current detector is provided.
 	However, Kakimoto discloses where a single current detector (Fig. 1, current detection unit 16) is provided.
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Okano, by including a single current detector, as taught by Kakimoto, in order to reduce size and for various design purposes. 
 	Regarding claim 9, Okano discloses a temperature detector (Fig. 1, temperature sensors 22 and 23). 
 	Okano fails to disclose wherein a single temperature detector is provided.
 	However, Kakimoto discloses where a single temperature detector (Fig. 1, FET temp estimation unit 17) is provided. 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Okano, by including a single temperature detector, as taught by Kakimoto, in order to reduce size and for various design purposes. 

Allowable Subject Matter
10.	Claims 3, 11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A switching apparatus, further comprising 
 	a cooler for cooling the switching device, and 
 	a cooler-temperature detector for detecting a temperature of the cooler,
 	wherein the controller determines a temperature-rising failure in the switching device, based on respective outputs of the temperature detector and the cooler-temperature detector.

Regarding claim 11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A switching apparatus, 
 	wherein when determining a temperature-rising failure in the switching device in which not the current detector but the temperature detector is provided, the controller continues turning on/off of the two or more switching devices.

Regarding claims 14-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electric-power converter, 
 	further comprising two or more sets of the upper and lower arms that are connected in series with each other, wherein the controller determines a temperature-rising failure in the switching device by comparing respective outputs of temperature detectors provided in different sets.

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
The electric-power converter, 
wherein the controller determines a temperature-rising failure in the switching device by comparing an output of a temperature detector provided in the upper arm with an output of a temperature detector provided in the lower arm.

Regarding claim 20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electric-power converter, 
 	wherein when determining a temperature-rising failure in the switching device in which not the current detector but the temperature detector is provided, the controller continues electric-power conversion.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinomiya et al (US 2019/0363706) deals with a transistor drive circuit and motor drive control apparatus, Yamamura (US 2018/0269677) deals with a semiconductor element driving device, Nagase (US 2018/0138904) deals with a power transistor driving apparatus, Dewa (US 2018/0102649) deals with a drive circuit for switching elements, and Mori et al (US 2018/0088615) deals with a voltage generating circuit and overcurrent detecting circuit.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838